Opinion by
Reeder, J.,
The first and principal error complained of by the appellant is, that the court admitted proof of the contract between Mc-Clymonds and Stewart and afterwards directed a verdict upon the same without any evidence of a valuable consideration. This contention is founded upon a misapprehension as to what in law constitutes a sufficient consideration. “ A very slight advantage to one party or a trifling inconvenience to another party is sufficient consideration to support a contract when made by a man of good capacity who is not at the time under the influence of any fraud, imposition or mistake: ” Harlan v. Harlan, 20 Pa. 303; vide also 1 Addison on Contracts, secs. 8, 9. If a man induces another to subscribe for stock agreeing that if he does so subscribe he will secure him from .loss, this is a good contract, the consideration being the payment of money upon subscription which he has induced by his promise. Under this contract the plaintiff is entitled to receive from the defendant the full amount of his subscription and the defendant.is entitled to receive from the plaintiff a transfer of all his right, title and interest in the creamery. We will protect the defendant’s equities by the form of our judgment.
Judgment affirmed, execution upon the judgment to be stayed *313until tlie plaintiff execute a full and complete assignment of all bis right, title and interest in the Portersville Creamery Company involved in this action to William B. Stewart and deposits the same in the office of the prothonotary of Butler county.